Case 1:20-cv-11433-PBS Document1 Filed 07/29/20 Page 1 of 5

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

 

 

 

for the
District of Massachusetts
Sz
-  ) Case No. o S 0.
) (to be fied in by the custo ones m
Sudo b Lely aa 6 BR
Plaintiff(s)  )j 4 Zz LD am
(Write the full name of each plaintiff who is filing this complaint. a . Av ‘
Uf the names. of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) Yes [ih =. 9 0
please write “see attached" in the space and attach an additional ) >O = on
Page with the full list of names.) ) o & nO Oo
-v- ) 7 oOo Mm
)
Department o¢ Correchom et |
Defendant(s) ) .
(Write the full name of each defendant who is being sued, If the
names of all the defendants cannot fit in the space above, please )
write “see attached” in the space and attach an additional page }
with the full list of names.)
COMPLAINT FOR A CIVIL CASE
L The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

needed.
Name | WLo 6: Leva
Street Address 4_ Lharvacd 2d ?. ©. Bax Looe
City and County Slicleu- Warcester 38
State and Zip Code Mi @(Gled.
Telephone Number
E-mail Address

 

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,

include the person's job or title (ifknown). Attach additional pages if needed.

Ge -

Page 1 of 5
Case 1:20-cv-11433-PBS Document 1 Filed 07/29/20 Page 2 of 5

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

Defendant No. 1

Depackment o€ Corre ctiad

 

 

 

 

 

 

Name

Job or Title (known) faenty o€ the Commaniwnecitin
Street Address KO Merol e st .soite 3

City and County Mil Cac d

State and Zip Code MA OITS7

Telephone Number

E-mail Address (if known)

Defendant No. 2

 

 

 

 

 

 

 

Name Steven Silva

Job or Title (if known) x } gor Inicn A ON ¥

Street Address 5a Manoir st Suche 3
City and County Milo 5

State and Zip Code MIA OWT

Telephone Number

E-mail Address (if known)

Defendant No. 3

 

 

 

 

 

 

Name Steveq Kenneaosy

Job or Title (ifknown) Supert nen dan cw

Street Address 26 May (2 sk Wik 3
City and County Mil Coc a

State and Zip Code MA OIS7

Telephone Number

E-mail Address (if known)

Defendant No. 4 .

 

 

 

 

 

 

 

 

Name Dovg| aS WW. Se Maura

Job or Title (ifimown) Sperm Kndan® at MCT C \
Street Address 0.6. Bex 106

City and County 4 Walpole > Nov FolK, 8 $

State and Zip Code UA O2\70

Telephone Number

E-mail Address (if known)

 

Page 2 of 5

oo
Case 1:20-cv-11433-PBS Document 1 Filed 07/29/20 Page 3 of 5

Pro Se 1 Rev. 09/16) Complaint for a Civil Case

Ik.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check ail that apply)
[Aredera question ] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that —
are at issue inthiscase. APAW & USS. 5.500 er 344. (a 4
45, 4™ LU Amendments oF The Uno bed States Consttioiter

Y2.USC.$/783

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)

 

 

“a If the plaintiff is an individual
The plaintiff, (name) , is a citizen of the
State of (name)
b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) ;

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual

 

 

The defendant, (name) , is a citizen of
the State of (name) . Or is a citizen of
(foreign nation)

 

Page 3 of 5
Case 1:20-cv-11433-PBS Document1 Filed 07/29/20 Page 4of5

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

It.

 

“é. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ,

 

 

and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the

facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including

the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and

write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
DeendantS have vielated the APA by amending Bec Regulations
MnOuUgn WHE FUN (NStrOMANT Ldent Ered AS (So?) Lsi hoo £ Complying
APR Lic BoA, SS(-S, Pregosed Fequlation, NetCe cind Poblic Imarcngan

complete diSregord oP [Sf Amend ciqnr to Freedom oF speech boy Contvanlundin
MLOMING Mail, Thetoce eying of born Privilege and non Priverege mai}

+6 Violate 4TH Amend Lilleqar Storch z Seizure), Wt Due Process Clause

At henedas “EX (% verrered

Relief Complar ny

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages. Dtpec tatran Damages, ACAOAL bamages tn Ane
amam+t oF & (00,006.00 From each se Cengank indivi SY Cy , CresSamed
hamageS doe fo torktous acts This is te in Code Kectatucy
and injgonchve C2LEE and punittue damages fo daISCOUTad
the oe ee power. Tes ZactS are stu ongsi ag ax a getting
Lot $ * d \n 2. {

d as Exe!" iS recent grievance .

Page 4 of 5
Case 1:20-cv-11433-PBS Document1 Filed 07/29/20 Page 5of5—

Pro Se I (Rev. 09/16) Complaint for a Civil Case

 

Vz Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk's Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk's Office may result
in the dismissal of my case.

Date of signing: 7T-Zl-To

 

Signature of Plaintiff By) Jas ven d- }
ioe LF a

Printed Name of Plaintiff “Otto & (ELVA

B. For Attorneys

Date ofsigning: —7~Z2[- 20

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
‘State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

Page 5 of 5
